DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the decorative layer being arranged in the second groove (claims 10 and 14) and the protrusion being arranged on the third frame body wall (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider (2,538,386).
Schneider discloses a display device, comprising: a plurality of first frame bodies 10, 11, 12, 13 configured to form a first frame for defining an accommodation space 28; a display module 29, 31 arranged in the accommodation space; a decorative layer 17 arranged on a showing surface of the plurality of first frame bodies; and a groove 18 formed in the showing surface of the plurality of first frame bodies, wherein an edge of the decorative layer is arranged in the groove (Fig. 3).
Regarding claim 2, the decorative layer disclosed by Schneider is adhered by friction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (2,538,386) in view of Driscoll (2002/0133996).
Regarding claim 3, Schneider discloses the invention substantially as claimed, as set forth above. However, the decorative layer is adhered to the showing surface by friction. Driscoll teaches that it was known in the art to adhere a decorative layer to a showing surface via adhesive. See Figs. 4-6. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive to adhere the decorative layer disclosed by Schneider to the showing surface, as taught by Driscoll, in order to more securely attach the decorative layer to the showing surface.
Regarding claim 16, Schneider discloses the invention substantially as claimed, as set forth above. However, it is not known what material is used to make the frame bodies. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Driscoll teaches that plastic would be suitable for the fabrication of a frame body (paragraph 0025), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the frame bodies disclosed by Schneider from plastic. See MPEP § 2144.07.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (2,538,386) in view of Schumacher (368,245).
Schneider discloses the invention substantially as claimed, as set forth above. However, the decorative layer disclosed by Schneider is a mirror. Schumacher teaches that it was known in the art to use fabric as a decorative layer on a picture frame. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the mirror surface disclosed by Schneider with a fabric surface, as taught by Schumacher, for aesthetic reasons, as a matter of design choice.
Allowable Subject Matter
Claims 5-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, the recited second frame bodies, in combination with the remaining limitations of the claim.
Regarding claim 11, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, the recited third frame bodies, in combination with the remaining limitations of the claim.
Claims 6-10, 12-15, and 17 would be allowable based on their dependencies, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631